DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-2, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nozomi (JP2013147954A – provided by Applicant in the IDS, previously cited) in view of Garret (US 2013/0192803).

Regarding claim 1, Nozomi teaches a heat exchanger (see intercooler defined in paragraph [0012], 7, Fig. 1) for exchanging heat between a first fluid and a second fluid (see paragraph [0012] which notes heat exchange between cooling water and intake air), the heat exchanger comprising: 
a heat exchanger core (17a, Fig. 13, see paragraph [0044]) including a stacked heat exchange portion (see Fig. 13 which shows the core having a stacked orientation, further see paragraph [0045] which notes thin plate materials form 17a) that defines therein a plurality of first fluid flow paths through which the first fluid flows in a first direction (see paragraph [0044], the water flows vertically through the plates), 
the plurality of first fluid flow paths being aligned in a second direction intersecting with the first direction (17 is provided in a direction that can be defined as intersecting the vertically defined first direction, such that the core 17a is positioned in a width direction in the engine [see  paragraph [0044]), and 

a distribution portion located on first side of the plurality of the first fluid flow paths in the first direction (17c, Fig. 13, see paragraph [0045]), the distribution portion being configured to distribute the first fluid to the plurality of first fluid flow paths (see paragraph [0045]), and 
a collection portion located on the first side of the plurality of the first fluid flow paths in the first direction, the collection portion being configured to collect the first fluid from the plurality of first fluid flow paths (17d, Fig. 13, see paragraph [0045]); 
an intake tank that has an inlet through which the second fluid flows therein and is configured to guide the second fluid toward inlets of the plurality of second fluid flow paths of the heat exchanger core (25f, Fig. 8, see paragraph [0046]); and 
a flow limiting portion configured to suppress an inflow of the second fluid from the intake tank into the distribution portion and the collection portion (25h, Fig. 9, see paragraph [0039] which notes that 25h bulges which limits flow by interrupting it), wherein the flow limiting portion and the intake tank are provided as a single component (see Figs. 8-9), 
a part of the heat exchanger core including the distribution portion and the collection portion collectively form a distribution-collection portion located on the first side of the plurality of first fluid flow paths in the first direction (25m, Fig. 9, paragraph [0051]), and 

a frame fixed to a side of the heat exchanger core on which the inlets of the plurality of second fluid flow paths are defined (see 15, Fig. 13, see paragraph [0052]).
Nozomi does not teach that the frame has a groove21Attorney Docket No.: 4041 J-003777-US-CO portion that surrounds the stacked heat exchange portion and the distribution-collection portion; and 
a packing disposed in the groove portion , wherein the frame is engaged with the intake tank by crimping the frame, thereby the frame holds the intake tank, and the packing is elastically compressed between the intake tank and the frame to seal a gap between the intake tank and the frame.  
Garret teaches a heat exchanger (Garret, Title) which features an intake (Garret, 11, Fig. 3, paragraph [0043]) and a frame (Garret, 4, Fig. 3, paragraph [0043]) which has a groove (Garret, G2, Fig. 4, paragraph [0066]) which surrounds a heat exchanger core (Garret, paragraph [0046]) wherein a packing is disposed in the groove and is elastically compressed (Garret, 27, Fig. 3, paragraph [0077]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Nozomi with a frame which has a groove portion with a packing disposed in the groove portion that is elastically compressed between the intake tank and the frame to seal a gap between the intake tank and the frame, as taught by Garret, in order to better connect the intake tank and the frame of the heat exchanger. 
The Examiner notes that the following limitation: “wherein the frame is engaged with the intake tank by crimping the frame” is a product-by-process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only 

Regarding claim 2, Nozomi as modified teaches the heat exchanger according to claim 1, wherein the flow limiting portion includes a first wall portion located on a second side in the first direction with respect to the distribution-collection portion, and the first wall portion extends in the second direction to suppress an inflow of the second fluid into the distribution-collection portion from the intake tank (Nozomi, the first wall is defined as a wall of 25h which is located at 35 in Fig. 11).

Regarding claim 5, Nozomi as modified teaches the exchanger according to claim 2, wherein an end of the first wall portion facing the stacked heat exchange portion is spaced from the stacked heat exchange portion (see Nozomi, the 25h and the core 17 are separated by a wall shown in Fig. 11).

Regarding claim 7, Nozomi as modified teaches the heat exchanger according to claim 2, further comprising: 
a holding portion (Nozomi, 27, Fig. 13, paragraph [0047]) located on one side in the third direction with respect to the heat exchanger core, the one side in the third direction being an upstream side in a flow direction of the second fluid (see Nozomi, Fig. 13 which shows 27 upstream of 25m, paragraph [0042] notes that 25m is opposite of the upstream intake pipe 35 and therefore making 27 upstream of the flow direction of the second fluid), 

the holding portion is held by the heat exchanger core and holds the intake tank, a first end portion of the first wall portion on one side in the second direction is spaced from the holding portion (see Fig. 13 and 19), and a second end portion of the first wall portion on another side in the second direction is spaced from the holding portion (defined as the opposite wall of inwardly facing 17 of 27 shown in Nozomi Fig. 13).  

	Regarding claim 4, see the rejection of claims 1 and 7 as claim 4 incorporates the limitations of these claims together. 
	
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Nozomi in view of Garret.
The prior art of record when considered as a whole, either alone or in combination, does not teach or render obvious:
The heat exchanger according to claim 7, wherein the flow limiting portion includes a second wall portion located on the one side in the third direction with respect to the distribution-collection portion and extending from the first end portion of the first wall portion in the first direction, and 9Application No.: 16/799,268Docket No.: 4041J-003777-US-CO a third wall portion located on the one side in the third direction with respect to 
While Nozomi as modified teaches the heat exchanger of claim 7, the limitations of claim 8 are not met by the combination, and in the Examiner’s opinion would not be obvious to modify the prior art structures to meet the claim. 

Response to Arguments
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEL N BABAA/Examiner, Art Unit 3763
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763